Title: To George Washington from John Hancock, 10 May 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia May 10th 1776.

I am to acknowledge the Receipt of your several Favours of the 5th and 7th Inst., which I had the Honour of laying before Congress.
By the enclosed Resolves you will perceive the Sense of Congress upon some Parts of your Letters. The others are under the Consideration of different Committees. As soon as I am authorized, I will do myself the Pleasure of immediately transmitting the Result.
Congress have been pleased to appoint Col. Tuthill Major of the first New York Battalion in the Room of Major Benedict who has resigned. I have sent him his Commission.
The Account of the Powder sent to the Eastward, shall be forwarded, agreeably to Mr Palfrey’s Application, as soon as the Secret Committee can furnish me with it.

I have thought proper to detain the Express that I may be able to inform you, whether any Arms can be procured from the Committee of Safety in this Place. The Committee, to whom that Business was referred, I expect will make their Report this Morning.
The Particulars of the Engagement in the River below this City, tho at present it is over, are so variously reported, that it is impossible to give any consistent Representation of it. It is certain however that the King’s Ships have quitted their Stations, and have fallen down the River as low as Reedy Island. When the Gondolas began the Attack, they were almost as high up as Chester.
The 400,000 Dollars for the Use of the Army under your Command, shall be forwarded on Monday. I have the Honour to be, Sir, your most obedt and very hble Servt

John Hancock Presidt

